Citation Nr: 0826944	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for panic attacks.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2002 and February 2004 
rating decisions issued by the RO.

The Board notes that additional evidence was received without 
review by the agency of original jurisdiction.  Given the 
favorable outcome, however, the veteran is not prejudiced by 
the Board decision in this case.  See 38 C.F.R. § 20.1304(c) 
(2007). 


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of in-service stressful events of enemy small 
arms fire, enemy B-40 rocket fire, a soldier killed in 
action, eight soldiers wounded, and 10 civilians wounded.

2.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
currently diagnosed PTSD (with panic disorder and agoraphobia 
and major depressive disorder) is related to the verified in-
service stressful events experienced during his period of 
active service in the Republic of Vietnam.  

3.  Because of the Board's grant of service connection for 
PTSD (with panic disorder and agoraphobia and major 
depressive disorder), there remains no factual or legal 
question for the Board to decide on the separately appealed 
issue of entitlement to service connection for panic attacks. 




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
(with panic disorder and agoraphobia and major depressive 
disorder) was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).   

2.  Because of the Board's grant of service connection for 
PTSD (with panic disorder and agoraphobia and major 
depressive disorder), the separately appealed issue of 
entitlement to service connection for panic attacks is 
rendered moot.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the 
favorable action taken herein below granting service 
connection for PTSD, the Board finds that further discussion 
of VCAA is not required regarding the issue of service 
connection for PTSD.  

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, review of the VA's duty to notify and 
assist is not necessary with regard to the separately appeal 
issue of service connection for panic attacks.  In light of 
the Board's grant of service connection for PTSD and all 
related symptomatology that includes panic disorder and 
agoraphobia, there is no longer a remaining issue of service 
connection for panic attacks.  All such claimed symptoms have 
been found to be a part of the service-connected PTSD.  For 
this reason, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

In this case, the competent evidence establishes that the 
veteran currently has a diagnosis of PTSD.  The record is 
replete with private treatment records, physical 
examinations, and psychological examinations revealing that 
the veteran suffers from PTSD, depression, and a panic 
disorder.  In addition, a VA PTSD examination in December 
2003 also found the veteran to be suffering from PTSD.  The 
December 2003 VA PTSD examination report reflects that the 
veteran reported suffering from psychiatric difficulties 
since 1984 beginning with flashbacks and that he had 
"progressive deterioration."  The veteran reported that he 
is troubled by Vietnam memories, hypervigilant, fearful of 
going out and of others harming him, and that his overall 
functioning was seriously impaired from his symptomatology.  

On the question of in-service stressful events, the evidence 
shows that the veteran served in Vietnam from January 1970 to 
March 1971 in the 34th Eng. Gp. (Const.).  The veteran 
claimed four stressor events.  First, the veteran stated 
that, while in a bar in Vietnam that served the American 
troops, a soldier came in with his M-16 and began shooting 
the other soldiers, killing several.  Second, the veteran 
stated that he witnessed a Vietnamese soldier shoot and kill 
a Vietnamese civilian.  Third, the veteran reported being 
beaten and robbed by several of his fellow soldiers right 
before he was shipped back home.  Finally, in a September 
2005 letter to the RO, the veteran stated that he witnessed 
several American troops dead and wounded after a rocket and 
mortar attack.  The veteran stated that his unit was checking 
on a bridge project when they came under attack and soldiers 
he knew and served with were killed and wounded.  

The veteran submitted lay (buddy) statements from two of his 
fellow soldiers who testified to witnessing the incident 
where an American soldier shot several people in an American 
bar in Vietnam.  

With regard to the fourth claimed stressor, the Board notes 
that the veteran served in Vietnam from January 1970 to March 
1971.  According to an officer's log from 1970, the veteran's 
unit came under enemy attack during that time period.  The 
report states that on February 11, 1970, the 34th Eng. Gp., 
while working on a bridge in the town of Cai Tac, were 
attacked by the Viet Cong with small arms and B-40 rocket 
fire.  One soldier was killed in action while 8 soldiers and 
10 civilians were wounded before the enemy was repelled.  
Other notations in the officer's log also confirm that the 
veteran's unit was assigned to assist in the building of a 
bridge.  

Based on this evidence, the Board finds that the evidence is 
at least in relative equipoise on the question of whether 
there is credible supporting evidence of the occurrence of 
in-service stressful events of enemy small arms fire, enemy 
B-40 rocket fire, a soldier killed in action, eight soldiers 
wounded, and 10 civilians wounded.  Resolving reasonable 
doubt on this question in the veteran's favor, the Board 
finds that there is credible supporting evidence of these in-
service stressful events.

On the remaining question of whether the currently diagnosed 
PTSD and associated symptomatology to the verified in-service 
stressful events, the Board finds that the weight of the 
competent medical evidence is at least in relative equipoise 
on the question of whether the currently diagnosed PTSD is 
related to the verified in-service stressful events 
experienced during his period of active service in the 
Republic of Vietnam.  The history recorded at the December 
2003 VA examination included that the veteran experienced 
rocket and mortar attacks in service, and that he saw others 
dead and wounded after those attacks.  He also reported 
witnessing a shooting by an American that left several dead, 
being robbed by fellow soldiers, and witnessing a Vietnamese 
soldier shoot and kill a Vietnamese civilian.

Upon mental status examination in December 2003, the examiner 
wrote that the veteran's purported stressors, if verified, 
would meet the DSM-IV stressor criterion, and diagnosed PTSD.  
Thus, the examiner opined that, if the veteran's stressors 
were verified, it was reasonable to consider them the cause 
of his PTSD and other psychological disorders.  In this case, 
some of the veteran's in-service stressful events have been 
verified.  Because such stressors have been verified, so this 
contingency is removed, and the effect of the VA examiner's 
opinion is to relate the veteran's currently diagnosed PTSD 
and all related symptomatology to the verified in-service 
stressful events.  

The competent medical evidence has associated with the 
veteran's PTSD all of the psychiatric symptoms otherwise 
diagnosed as panic disorder with agoraphobia and major 
depressive disorder.  For example, the December 2003 examiner 
noted that, among other symptoms, the veteran suffered from 
daily intrusive memories of his service in Vietnam, feelings 
of guilt for having survived, and an avoidance disorder that 
resulted in him not trusting anyone.  The veteran was 
diagnosed with PTSD, panic disorder with agoraphobia, and 
major depressive disorder.  The examiner stated that the 
panic disorder with agoraphobia was more likely than not due 
to the PTSD symptomatology.  The examiner also opined that 
the veteran's depression was related to his PTSD and panic 
disorder as well and due to the lower quality of life, 
constant fear and anxiety, and a restricted pattern of life.  

Given the diagnosis of PTSD and the verified stressor, the 
Board finds the evidence to be in relative equipoise in 
showing that the veteran's PTSD as likely as not is due to 
traumatic events experienced during his service in the 
Republic of Vietnam.  Thus, by extending the benefit of the 
doubt to the veteran, service connection is warranted.  See 
38 C.F.R. § 3.303(d).  

Service Connection for Panic Attacks

Because of the Board's grant of service connection for PTSD 
with panic disorder and agoraphobia and major depressive 
disorder, there remains no factual or legal question for the 
Board to decide on the separately appealed issue of 
entitlement to service connection for panic attacks.  The 
symptoms the veteran has attributed to the claimed panic 
attacks have been diagnosed by competent medical evidence as 
panic disorder and agoraphobia, which have been associated by 
competent medical evidence to the service-connected PTSD.  

Any psychiatric symptoms claimed as panic attacks will be 
rated by the RO as part of the service-connected PTSD, as 
well as symptoms of depression, when the RO assigns the 
initial disability rating for this psychiatric disability.  
The Board would point out that the criteria for rating mental 
disorders (General Rating Formula for Mental Disorders) 
provides for rating all service-connected psychiatric 
symptoms under a single formula.  38 C.F.R. § 4.130 (2007); 
see also 38 C.F.R. § 4.14 (both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  For these reasons, the 
separately appealed issue of entitlement to service 
connection for panic attacks is rendered moot.  38 U.S.C.A. 
§ 7104(a). 


ORDER

Service connection for PTSD with panic disorder, agoraphobia, 
and major depressive disorder, is granted.

The claim for service connection for panic attacks, having 
been rendered moot, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


